Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
Election/Restrictions
Claims 1-10, 19 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Baron on 4/13/2021.

The application has been amended as follows: 
IN THE CLAIMS:
1. A boundary layer ingestion engine comprising: 
a fan section configured to extend into a boundary layer of a full annulus of an aft end of a fuselage of an aircraft, the fan section comprising a first fan stage and a second fan stage, wherein the first fan stage and the second fan stage each comprise a full ring integral shroud radially outward of the respective fan stage, and a sealing interface is formed between the full ring integral shroud of the first fan stage and of the second fan stage; 
a differential planetary gear system operable to transform rotation of an input shaft into counter rotation of a first shaft coupled to the first fan stage and a second shaft coupled to the second fan stage; and 
a motor operable to drive rotation of the input shaft.
11. A method comprising: 
powering a motor operable to drive rotation of an input shaft; 
driving counter rotation of a first shaft and a second shaft through a differential planetary gear system responsive to rotation of the input shaft; and 
counter-rotating a first fan stage of a fan section of a boundary layer ingestion engine coupled to the first shaft and a second fan stage of the fan section coupled to the second shaft, the fan section configured to extend into a boundary layer of a full annulus of an aft end of a fuselage of an aircraft, wherein the first fan stage and the second fan stage each comprise a full ring integral shroud radially outward of the respective fan stage, and a sealing interface is formed between the full ring integral shroud of the first fan stage and of the second fan stage.
19. A propulsion system for an aircraft, the propulsion system comprising: 
at least one gas turbine engine; 
at least one electric generator operable to produce an electric current responsive to rotation driven by the at least one gas turbine engine; and 
a boundary layer ingestion engine comprising: 
a fan section configured to extend into a boundary layer of a full annulus of an aft end of a fuselage of the aircraft, the fan section comprising a first fan stage and a second fan stage, wherein the first fan stage and the second 101850US01 (U421324US)4fan stage each comprise a full ring integral shroud radially outward of the respective fan stage, and a sealing interface is formed between the full ring integral shroud of the first fan stage and of the second fan stage; 
a differential planetary gear system operable to transform rotation of an input shaft into counter rotation of a first shaft coupled to the first fan stage and a second shaft coupled to the second fan stage; and 
an electric motor selectively powered responsive to the electric current and operable to drive rotation of the input shaft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Examiner, Art Unit 3741